Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 1 of 17 Page ID #:13




    EXHIBIT A
ctronically FILED by Superior Court of California, County of Los Angeles on 01/09/202001215 POfN9herri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Clerk
                                  Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 2 of 17 Page ID #:14

                                                                                                                                                                                     .
                                                                         SUMAlI®NS                                                                                        (SOLO PARA SO DE LR CORTE)
                                                                    (CIT64CeOAi .Ii1!)ICaAL)
              NOTICE TO DEFENDANT:
              (AVISO AL DEMANDADO):
               LOWE'S HOME CENTERS, LLC, a California business or;;anization;
               and DOES 1 through 250,
              YOU >6RE BEING SUED BY Pt.AINTIFF:
              (E,O ESTA DEMAlVDANDO EL DEMANDANTE):
               DUILIO PACHECO, an individual,

                                                                                               .                                                 ,.
                                                 been sued. The court niay decide against you without your being 'heard lfnless you respond within 30 days. Read the informatior
                below.
                       You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
                served on the plaintiff. A letter or phone call will not protect you: Your written response must be in proper legal form if you want the court to hear your
                case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
                Online Self-Help Center (www.courtfnto.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
                the court clerk for a fee waiver form. If you do not ffle your response on time, you may lose the case by default, and your wages, money, and property
                may be taken without further warning from the court.
                        There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
               referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
               these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
               (www.courtinfo.ca,gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
               costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
             ' pAV1S01 Lo han demandado. Si no responde dentro de 30 dfas, la corte puede decidir en su contra sin escuchar su versidn. Lea la informacion a
               continuacron.
                 Tiene 30 D/AS DE CALENDAR/O despues de que le entreguen esta citacfon y papeles legales para presentar una respuesta por escrito en esta
                corte y hacer que se entregue una copia al demandante. Una carfa o una l/amada telefonica no lo protegen. Su respuesfa por escrito tiene que estar
                en formalo legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
               Puede encontrar estos formularfos de la corte y mas intormaci8n en el Centro de Ayuda de.las Cortes de Califomia (www,sucorte.ca.gov), en la
               biblioteca de leyes de su condado o en la corte que le quede mds cerca;-Si no puede pagar /a cuota de presentacidn, pida al secretario de ta corte
                que le de un formulario de exencidn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder ef caso por incumplimiento y la corte le
                podra quitar su sueldo, dinero y bienes sin mas advertencia.
                 Hay otros requisitos legales. Es recomendatrle que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Itamar a un servicio de
               remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
               programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
               (www:lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
               colegio de abogados locales. AVISO: Porley, la cofte tiene derecho a reclamar las cuotas y/os costos exentos por imponer un gravamen sobre
               cuatquier recuperacion de $10,000 6 mi3s de valor.recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civit. Tiene que
               pagar el gravamen de la corfe antes de que la corte pueda desechar el caso.
                                                                                                             _ .. .
            The name and address of the court Is:                                                                                                      CnsE r,unneER:
                                                                                                                                                       t"un'e ro de' casa?:
                                           Superior Court of California, County of
            (EI nombre y direccion de /a corte es):
              Los Angeles, Stanley Mosk Courthouse,1 11 North HillStreet, Los                                                                              2 OSTev 0 09915
              Angeles, California 9001.2._
            The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
            (EI nombre, la direccidn y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
              Melineh Kasbarian, Esq, 350 South Grand Avenue, Suite 3325, Los Angeles, California 90071
                                                                                    Sherri R. Carter Executive OfFicer J Clerk of Court
             DATE;, 011Q9l202Q                                                                             Clerk, by                                                                                      Deputy
             (Fecha) -                                                                                                (Secretarro).   "...-.-   _..____._ _RIGarC~.O PUfez                                (Adjunto)
            (For proofofservice dt"this summons, use Proof ofService of Summons (form POS-090).)
            (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)),
                                                                      NOTICE TO T9iE PERSON SERVED: You are served
                                                                      1. 0 as an individual defendant.
                                                                      2.      as the person sued under the fictitious name of (specify): `

                     ;'~'~ :.f.~~,7'¢.~,'
                                        7 t~; 2. .-_ r''~`'•

                ;i ~ ~ .                . ,      ~, .v~ •, =,..'e
                                                                      3, ® on behalf of (specify): LOWe's                   Home Centers, LLC, a California business organization
                                                                         under:           CCP 416.10 (corporation)                                      Q" CCP 416.60 (minor)
                                                                                     ~ CCP 416.20 (defunct corporation)                                      CCP 416.70 (conservatee)
                                                                                     ~ CCP 416.40 (association or partnership)                                        CCP 416.90 (authorized person)
                                                                                                                                                          _..__.
                                                                                ® other (specify): CCP                     17701.16
                            .~
           - ._...            ~••       --•,                          4. 0 by personal delivery on (date):
                                                                             _ ..     .._...   .. ..   ...                                      . ..       ... ... ....                                     Paiae 1...ot 1
              Form Adopted for Mandatory Use                                                                     SUMMON§                                                          Code of Civll Procedure §§ 41420, 465
                Judiclal Council of California                                                                                                                                                      www.courttnro:ca.gov
                SUM-100 [Rev: July 1, 2009]
    _ i. .   . .     ... ....   ..   .   .... .    .. .. .   . .. ... .. ......   .. .   ..    ..   ... .. . ... .   ..   .. . .   . ...
                                    20STCV00995
      Case 2:20-cv-01375 Document 1-1   Filed 02/11/20 Page 3 of 17 Page ID #:15
                   Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Mel Red Recana




1        Neama Rahmani (State Bar No. 223819)
         Ronald L. Zambrano (State Bar No. 255613)
2        ron@westcoasttriallawyers. com
         Melineh Kasbarian (State Bar No. 329033)
3
         melineh@westcoasttriallawyers. com
4        WEST COAST EMPLOYMENT LAWYERS, APLC
         350 South Grand Avenue, Suite 3325
5        Los Angeles, California 90071
         Telephone: (213) 927-3700
6        Facsimile: (213) 927-3701
         filings@westcoasttriallawyers.com
 7

 8       Attorneys for Plaintiff,
         DUILIO PACHECO
 9

10                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
11                                                FOR THE COUNTY OF LOS ANGELES
12

13       DUILIO PACHECO, an individual,                                  CASENO.:                   20!DTCV00995
14                              Plaintiff,                                               CONIPLAINT FOR DAMAGES

15                                                                        (1)      FEHA RETALIATION;

16                                                                        (2)      VIOLATION OF LABOR CODE §§ 226.7 & 512
                                                                                   (MEAL AND REST BREAKS);
17
         LOWE'S HOME CENTERS, LLC, a                                       (3) VIOLATION OF LABOR CODE §§ 510,1194 &
18                                                                               1198 (UNPAID OVERTIME);
         California business organization; and
19       DOES 1 through 250,
                                                                           (4) VIOLATION OF LABOR CODE § 226(A)
                                                                                 (INACCURATE WAGE STATEMENTS);
20
                                Defendants.                               (5) VIOLATION OF LABOR CODE §§ 200-204
21
                                                                                (WAITING TIME PENALTIES);
22
                                                                           (6)     VIOLATION OF CALIFORNIA BUSINESS &
23                                                                                 PROFESSIONS CODE §§ 17200, ET SEQ.

24
                                                                                              DEMAND FOR JURY TRIAL
25
26
27
28

                                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                             1
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 4 of 17 Page ID #:16



1             COMES NOW the Plaintiff, DUILIO PACHECO, who hereinafter shall be referred to as
2     the "Plaintiff' or as "PACHECO," who hereby respectfully alleges and avers as follows:

3
 4                                            INTRODUCTION

 5

 6    1. This is an action brought by the Plaintiff, DUILIO PACHECO, pursuant to California

 7         statutory, decisional, and regulatory laws. Plaintiff was an employee of Defendants LOWE' S

 8         HOME CENTERS, LLC, (hereinafter referred to as "LOWE' S), at all times herein mentioned.

 9

10    2. Plaintiff alleges that California statutory, decisional and regulatory laws prohibit the conduct

11         by Defendants herein alleged, and therefore Plaintiff has an entitlement to monetary relief on

12         the basis that Defendants violated such statutes, decisional law and regulations.

13

14                                       JURISDICTION AND VENUE

15

16    3. Jurisdiction is proper in this Court by virtue of the California statutes, decisional law, and

17         regulations, and the local rules under the Los Angeles County Superior Court Rules.

18

19    4. Venue in this Court is proper in that Defendant LOWE'S HOME CENTERS, LLC, has a

20         principal business address located in the City of Hawthorne, County of Los Angeles, State of

21         California.

22

23                                                PARTIES

24
25    5. At all times herein mentioned, Plaintiff PACHECO is and has been a resident of the City of
26         Los Angeles, County of Los Angeles, State of California.
27    //
28    //


                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                                         2
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 5 of 17 Page ID #:17



 1    6. Defendant LOWE'S is and at all times herein mentioned has been a California organization
 2        with the capacity to sue and to be sued, and doing business, with the same principal place of

 3        business located at 2800 West 120th Street, Hawthorne, California 90250.

 4

 5    7. Plaintiff is informed and believes and thereon alleges that each of the Defendants herein were

 6        at all times the agent, employee, or representative of each remaining Defendant and were at

 7        all times herein acting within and outside the scope and purpose of said agency and

 8        employment. Plaintiff further alleges that as to each Defendant, whether named or referred to

 9        as a fictitious name, said Defendants supervised, ratified, controlled, acquiesced in, adopted,

10        directed, substantially participated in, and/or approved the acts, errors, or omissions, of each

11        remaining Defendant.

12

13    8. The true names and capacities of the Defendants named herein as DOES 1 through 250,

14        inclusive, whether individual, corporate, partnership, association, or otherwise, are unknown

15        to Plaintiff who therefore sues these Defendants by such fictitious names. Plaintiff will

16        request leave of court to amend this Complaint to allege their true names and capacities at

17        such time as they are ascertained.

18

19                                       FACTUAL ALLEGATIONS

20

21    9. Plaintiff DUILIO PACHECO began working for Defendant LOWE'S in or about November

22         of 2013 as a Sales Specialist, making $12.27 an hour.

23
24    10. In or about April of 2016, Plaintiff was promoted to a Project Specialist Exteriors (PSE),

25         making $37,024.00 per year along with commissions based on his sales. As a PSE, Plaintiff

26         conducted sales calls and visited clients at their homes. During this time, Plaintiff worked

27         out in the field for approximately 10 to 12 hours a day.

28 I //


                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        3
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 6 of 17 Page ID #:18



 1    11. Plaintiff consistently surpassed his sales and revenue targets, allowing Defendant's

 2         Hawthorne branch to rank No. 9 in the company for total volume sales in 2017 in the PSE

 3         program.

 4

 5    12. Plaintiff is informed and believes that Lorena (last name unknown) was hired as a Sales

 6         Coordinator for the express purpose of assisting Plaintiff with his job functions. Plaintiff is

 7         informed and believes that his Market Sales Manager, Rob Johnson (hereinafter referred to

 8         as "Mr. Johnson"), instructed Lorena not to help Plaintiff with his job functions.

 9

10    13. In or about March of 2018, Plaintiff reported to Mr. Johnson that he was overwhelmed by

11         the workload that came with the high number of sales he was achieving and needed assistance

12         to perform his work duties. Defendants immediately informed Plaintiff that he would be

13         demoted to a lower position, changed from a salaried exempt employee to an hourly non-

14         exempt employee, and that his pay would be cut in half.

15
16 I 1 14. In or about March of 2018, Plaintiff went out on a leave of absence due to work-related stress.

17

18    15. In or about April of 2019, Plaintiff returned to work following his leave of absence. Upon

19         his return, Defendants reinstated PlaintifPs position as a PSE, however, Defendants retaliated

20         against Plaintiff by making significant changes to Plaintiff s position that resulted in

21         dramatically lower commissions and pay. Specifically, Defendants informed Plaintiff that he

22         was only allowed to sell roofs and fences, the two least profitable appliances. Defendants

23         also required that Plaintiff undergo training by an employee who Plaintiff had trained prior

24         to his leave.

25
26    16. Following PlaintifPs return to work upon his leave of absence, Plaintiff was improperly

27         classified as a salaried, exempt employee.

28    //


                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                                         4
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 7 of 17 Page ID #:19



1     17. Plaintiff was not allowed to take meal or rest breaks.

2
3     18. Plaintiff was denied overtime pay at an overtime rate for the overtime hours that he worked.

4

5     19. In or about May of 2019, Plaintiff was constructively terminated and had no choice but to

6         resign after threats of a demotion in both position and pay.

 7

 8    20. Accordingly, because Plaintiff was denied meal and rest breaks and was not paid for overtime

 9        hours worked, he was subjected to inaccurate timekeeping by Defendants which resulted in

10        inaccurate wage statements.

11

12                                      FIRST CAUSE OF ACTION

13                                  (Retaliation in Violation of FEHA)

14                                   (Plaintiff Against All Defendants)

15

16    21. Plaintiff incorporates all paragraphs above as though fully set forth herein.

17

18    22. At all times herein mentioned in this complaint, California Government Code Section 12940

19        et seq. was in full force and effect and binding on the Defendants and the Defendants were

20        subject to its terms. Defendants ultimately demoted Plaintiff, for reasons and in a manner

21        contrary to the Fair Employment and Housing Act ("FEHA"), on a pre-textual basis, because

22        he took a medical leave, as herein above alleged.

23
24    23. Plaintiff was a Project Specialist Exteriors (PSE) whose responsibilities included sales.

25        Plaintiff performed these duties competently and to the satisfaction of LOWE'S. Plaintiffls

26        pay rate was $37,024.00 a year, however, Plaintiff also earned approximately $100,000.00 a

27        year in commission from his sales.

28


                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        5
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 8 of 17 Page ID #:20



1         24. In or about March of 2018, Plaintiff reported to Mr. Johnson that he was overwhelmed by

2              the workload that came with the high number of sales he was achieving and needed assistance

3              to perform his work duties. Defendants immediately informed Plaintiff that he would be

4              demoted to a lower position, changed from a salaried exempt employee to an hourly non-

5              exempt employee, and that his pay would be cut in half.

6

 7        25. As a result of Defendants' threats of a demotion and pay cut, Plaintiff went out on a leave of

 8             absence due to work-related stress in or about March of 2018.

 9
10        26. In or about April of 2019, Plaintiff returned to work following his leave of absence. Upon

11             his return, Defendants reinstated Plaintiff's position as a PSE, however, Defendants retaliated

12             against Plaintiff by making significant changes to Plaintiff's position that resulted in

13             dramatically lower commissions and pay. Specifically, Defendants informed Plaintiff that he

14             was only allowed to sell roofs and fences, the two least profitable appliances. Defendants

15             also required that Plaintiff undergo training by an employee who Plaintiff had trained prior

16             to his leave.

17

18        27. Following PlaintifPs return to work upon his leave of absence, Plaintiff was improperly

19             classified as a salaried, exempt employee.

20

21   11   28. Plaintiff was not allowed to take meal or rest breaks.

22

23   11   29. Plaintiff was denied overtime pay at an overtime rate for the overtime hours that he worked.

24

25        30. In or about May of 2019, Plaintiff was constructively terminated and had no choice but to

26             resign after threats of a demotion in both position and pay.

27        //

28        //


                                      COMPLAINT AND DEMAND FOR JURY TRIAL
                                                            6
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 9 of 17 Page ID #:21



 1    31. Defendants' conduct above described is in violation of various statutes and state law

 2         decisions, including California Government Code Section 12940 et seq., due to Plaintiffls

 3         protected classification and his protected activity of taking a medical leave.

 4

 5    32. As a direct and legal result of Defendants' retaliatory actions against Plaintiff for his

 6         protected activity herein referenced, Plaintiff has suffered and continues to suffer general,

 7         consequential, and special damages, including but not limited to substantial losses in

 8         earnings, other employment benefits, physical injuries, physical sickness, as well as

 9         emotional distress, plus medical expenses, future medical expenses, and attorneys' fees, all

10         to his damage in an amount according to proof.

11

12    33. Said retaliation was wrongful and justifies the imposition of punitive damages since it was

13         against public policy. Defendants intentionally discriminated and retaliated against Plaintiff

14         on account of his protected activity, and in doing so, Defendants acted maliciously,

15         fraudulently and oppressively, with the wrongful intention of injuring Plaintiff. Based upon

16         the foregoing, Plaintiff is entitled to recover punitive damages from Defendants and each of

17         them, in an amount according to proof.

18

19                                    SECOND CAUSE OF ACTION

20               (VIOLATION OF CALIFORNIA LABOR CODE §§ 226.7 AND 512)

21                                   (Plaintiff Against All Defendants)

22

23 1 34. Plaintiff incorporates all paragraphs above as though fully set forth herein.
24
25    35. Plaintiff is informed and believes, and thereon alleges that California Labor Code §§ 226.7

26         and 512 were in full force and effect and binding on Defendants during all times mentioned

27         in this Complaint. Said section requires employers to comply with all Industrial Welfare

28         Commission Wage Orders governing meal and rest periods.


                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                                         7
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 10 of 17 Page ID #:22



 1     36. Plaintiff is informed and believes, and thereon alleges, that the IWC Wage Orders were in
 2         full force and effect and govern when employers, including Defendants, must give
 3         employee breaks for meal and rest periods. The Wage Orders state in pertinent part that
 4         employers must provide at least thirty minutes of ineal periods for every five hours of work
 5         and another thirty-minute period if the work period is ten hours or more. Furthermore, the

 6         IWC Wage Orders state in pertinent part that employees must be given at least a ten-minute

 7         rest period for every four (4) hours or major fraction thereof.

 8

 9 137. Plaintiff was not able to take his meal or rest breaks. These actions by Defendants were in

10         violation of IWC Wage Orders and California Labor Code §§ 226.7 and 512.

11

12 1 : Plaintiff is informed and believe, and thereon allege, that The Wage Orders and the

13         California Labor Code mandate that Defendants must pay Plaintiff one hour of pay at

14         Plaintiff's regular rate of pay for every missed meal and rest period. Plaintiff is thereby

15         entitled to these penalties in an amount to be proven at trial, and also pray for all other

16         remedies available under the law.

17

18                                     THIRD CAUSE OF ACTION

19              (VIOLATION OF CALIFORNIA LABOR CODE §§ 510, 1194 & 1198)

20                                   (Plaintiff Against All Defendants)

21

22    39. Plaintiff incorporates all paragraphs above as though fully set forth herein.

23

24 140. California Labor Code § 510 provides that employees in California shall not be employed
25         more than eight hours in any workday or 40 hours in a workweek unless they receive
26         additional compensation beyond their regular wages in amounts specified by law.
27

28


                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        8
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 11 of 17 Page ID #:23



 1    41    California Labor Code §§ 1194 and 1198 provide that employees in California shall not

 2          be employed more than eight hours in any workday unless they receive additional

 3          compensation beyond their regular wages in amounts specified by law. Additionally,

 4          California Labor Code § 1198 states that the employment of an employee for longer

 5          hours than those fixed by the Industrial Welfare Commission is unlawful. The governing

 6          Wage Order of the Industrial Welfare Commission requires, among other things, payment

 7          of a premium wage rate for all hours worked in excess of 8 hours per day or 40 hours per

 8          week.

 9

10 1 m      During the course of Plaintiff's employment, Defendants failed to compensate Plaintiff

11          for all overtime hours worked in excess of eight hours per day and/or 40 hours per week

12          as required by Labor Code §§ 510 a.nd 1194. Specifically, Plaintiff was either not paid

13          for hours worked in excess of 8 hours in a day, or Plaintiff was not paid the overtime rate

14          for applicable overtime hours worked. This failure was due to Defendants improperly

15          classifying Plaintiff as an exempt employee.

16

17 I 143. At all times relevant hereto, Defendants failed to pay Plaintiff overtime compensation for

18          the hours he worked in excess of the maximum hours permissible by law as required by

19          California Labor Code § 510 and 1198. Plaintiff was required to work overtime hours

20          without receiving overtime pay.

21

22    44 By virtue of Defendants' unlawful failure to pay additional, premium rate compensation

23          to Plaintiff for overtime hours worked, Plaintiff suffers, and will continue to suffer,

24          damages in amounts which are presently unknown to him and which will be ascertained
25          according to proof at trial.

26
27    45.   Plaintiff requests recovery of overtime compensation according to proof, interest,

28          attorney's fees and costs pursuant to California Labor Code § 1194(a), as well as the


                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                                         9
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 12 of 17 Page ID #:24



1          assessment of any statutory penalties against Defendants, in a sum as provided by the

2          California Labor Code and/or other statutes. Further Plaintiff is entitled to seek and

3          recover reasonable attorneys' fees and costs pursuant to California Labor Code § 1194.

4

5                                       FOUR CAUSE OF ACTION

6                      (VIOLATION OF CALIFORNIA LABOR CODE § 226(A))

7                                     (Plaintiff Against All Defendants)

8

 9     46. Plaintiff incorporates all paragraphs above as though fully set forth herein.

10

11     47. At all material times set forth herein, California Labor Code § 226(a) provides that every

12          employer shall furnish each of his or her employees an accurate itemized wage statement in

13          writing showing nine pieces of infotmation, including: (1) gross wages earned, (2) total

14          hours worked by the employee, (3) the number of piece-rate units earned and any applicable

15          piece rate if the employee is paid on a piece-rate basis, (4) all deductions, provided that all

16          deductions made on written orders of the employee may be aggregated and shown as one

17          item, (5) net wages earned, (6) the inclusive dates of the period for which the employee is

18          paid, (7) the name of the employee and the last four digits of his or her social security number

19           or an employee identification number other than a social security number, (8) the name and

20           address of the legal entity that is the employer, and (9) all applicable hourly rates in effect

21           during the pay period and the corresponding number of hours worked at each hourly rate by

22           the employee.

23
24     48. Defendants intentionally and willfully failed to provide Plaintiff with complete and

25           accurate wage statements. The deficiencies include, among other things, the failure to

26           include the gross wages earned, total number of hours worked by Plaintiff, and the failure

27           to accurately list all applicable rates as Plaintiff was not allowed to take meal or rest breaks

28           when the law required same.


                                    COMPLAINT AND DEMAND FOR JURY TRIAL
                                                          10
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 13 of 17 Page ID #:25



1 1 49. As a result of Defendants' violation of California Labor Code section 226(a), Plaintiff

2            suffered injury and damage to his statutorily protected rights.

3
 4     50. Specifically, Plaintiff was injured by Defendants' intentional violation of California Labor

 5           Code section 226(a) because he was denied both his legal right to receive, and his protected

 6           interest in receiving, accurate, itemized wage statements under California Labor Code

 7           section 226(a).

 8

 9     51    Plaintiff was also injured as a result of having to bring this action to attempt to obtain correct

10           wage information following Defendants' refusal to comply with many of the mandates of

11            California's Labor Code and related laws and regulations.

12

13     52    Under California Labor Code section 226(e), Plaintiff is entitled to recover from Defendants

14           the greater of their actual damages caused by Defendants' failure to comply with California

15            Labor Code section 226(a), or an aggregate penalty not exceeding four thousand dollars

16           ($4,000).

17

18                                       FIFTH CAUSE OF ACTION

19                     (VIOLATION OF CALIFORNIA LABOR CODE §§ 200-204)

20                                     (Plaintiff Against All Defendants)

21

22     53. Plaintiff incorporates all paragraphs above as though fully set forth herein.

23

24     54. At all times herein set forth, California Labor Code §§ 200 through 204 provide that if an

25          employer discharges an employee, the wages earned and unpaid at the time of discharge are

26          due and payable immediately, and that if an employee voluntarily leaves his or her

27          employment, his or her wages shall become due and payable not later than 72 hours thereafter,

28          unless the employee has given 72 hours previous notice of his or her intention to quit, in which


                                    COMPLAINT AND DEMAND FOR JURY TRIAL
                                                           11
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 14 of 17 Page ID #:26



          case the employee is entitled to his or her wages at the time of quitting.

2
3      55. Plaintiff's final paycheck did not include all wages owed to Plaintiff as Defendant failed to

4         pay a premium for on-duty meal/rest periods and did not pay for overtime hours worked that

5         Plaintiff was entitled to.

6

7      56. Defendant's failure to pay Plaintiff's wages earned and unpaid at the time of discharge is in

 8        violation of California Labor Code §§ 200-204.

 9

10     57. California Labor Code § 203 provides that if an employer willfully fails to pay wages owed,

11        in accordance with sections 201 and 202, then the wages of the employee shall continue as a

12        penalty from the due date, and at the same rate until paid or until an action is commenced; but

13        the wages shall not continue for more than 30 days.

14

15     58. Plaintiff is entitled to recover from Defendants additionally accruing wages for each day not

16         paid, at the regular daily rate of pay, up to 30 days maximum pursuant to California Labor

17         Code § 203.

18

19                                        -SIXTH CAUSE OF ACTION

20                             (VIOLATION OF CALIFORNIA BUSINESS

21                             & PROFESSIONS CODE §§ 17200, ET SEQ.)

22                                      (Plaintiff Against All Defendants)

23
24     59. Plaintiff incorporates all paragraphs above as though fully set forth herein.

25
26     60. Defendants' conduct, as alleged herein, has been, and continues to be, unfair, unlawful, and

27          harmful to Plaintiff, other employees, and to the general public. Plaintiff seeks to enforce

28          important rights affecting the public interest within the meaning of Code of Civil Procedure


                                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                                         12
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 15 of 17 Page ID #:27



           section 1021.5.

 2

 3 1 61. Defendants' activities, as alleged herein, are violations of California law, and constitute
 4         unlawful business acts and practices in violation of California Business & Professions Code

 5         sections 17200, et seq.

 6

 7     62. A violation of California Business & Professions Code § 17200, et seq. may be predicated

 8         on the violation of any state or.federal law. All of the acts described herein as violations of,

 9         among other things, California Labor Code and Industrial Welfare Commission Wage

10         Orders, are unlawful and in violation of public policy; and in addition are immoral, unethical,

11         oppressive, fraudulent and unscrupulous, and thereby constitute unfair, unlawful and/or
12         fraudulent business practices in violation of California Business and Professions Code §

13         17200, et seq.

14

15     63. Defendants' failure to provide accurate itemized wage statements in accordance with Labor

16         Code § 226, as alleged in detail above, constitutes unlawful and/or unfair activity prohibited

17         by Business and Professions Code § 17200, et seq.

18

19     64. Defendants' denial of overtime pay violated Labor Code §§ 510, 1194 & 1198, as alleged in

20         detail above, constitutes unlawful and/or unfair activity prohibited by Business and

21         Professions Code § 17200, et seq.

22

23     65. Defendants' denial of rest and meal breaks violated Labor Code §§ 226.7 & 510, as alleged
24         in detail above, constitutes unlawful and/or unfair activity prohibited by Business and
25         Professions Code § 17200, et seq.
26
27     66. Pursuant to California Business & Professions Code § 17200, et seq., Plaintiff is entitled to
28         restitution, including but not limited to, of wages withheld and retained by Defendants during


                                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        13
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 16 of 17 Page ID #:28



1           a period from four years prior to,the filing of this complaint and for employer payroll taxes;

2           a permanent injunction requiring Defendants to pay all outstanding wages due to Plaintiff;

3           an award of attorneys' fees pursuant to California Code of Civil Procedure § 1021.5 and other

4           applicable laws; and an award of costs.

5

6                                                  PRAYER

7

 8            1.      For damages according to proof, including unpaid wages;

 9

10             2.     For interest on the amount of unpaid wages, and other employee benefits at the

11     prevailing legal rate;

12

13             3.     For general unpaid wages at overtime wage rates and such general and special

14     damages as may be appropriate;

15

16             4.     For statutory penalties pursuant to California Labor Code § 226(e);

17

18             5.      For statutory wage penalties pursuant to California Labor Code §§ 1770-1773;

19

20             6.      For restitution of unpaid wages to Plaintiff and prejudgment interest from the day

21     such amounts were due and payable;

22

23             7.      For reasonable attorneys' fees and costs of suit incurred herein pursuant to

24     California Code of Civil Procedure § 1021.5;

25
26             8.      For injunctive relief pursuant to California Business & Professions Code

27     § 17200, et seq.;

28     //


                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                                         14
     Case 2:20-cv-01375 Document 1-1 Filed 02/11/20 Page 17 of 17 Page ID #:29



1              9.      For civil penalties pursuant to California Labor Code § 2699(a) and/or 2699(f)
2      and (g) in the amount of at least one hundred dollars ($100) for each violation per pay period for

3      the initial violation and two hundred dollars ($200) for each subsequent violation per pay

4      period, plus costs and attorneys' fees for violation of California Labor Code §§ 201, 202, 203,

 5     204, 226(a), 510, 1194, 1197, 1198, 1770-1773 et seq., and 2802, Wage Orders and 8 CCR §

6      3364;

7

8              10.     For costs incurred by Plaintiff, including reasonable attorneys' fees and costs of

 9     suit, in obtaining the benefits due Plaintiff and for violations of Plaintiff's civil rights as set forth

10     above; and pursuant to the Labor Code §§ 218.5, 218.6, 226(e), 1194(a), 2699; and California

11     Code of Civil Procedure section 1021.5; and

12

13             11.     For such other and further relief as the court deems just and proper.

14

15
       Dated: January 9, 2020
16                                                    WEST COAST EMPLOYMENT LAWYERS,
                                                      APLC
17
                                                      By:
18                                                           Melineh Kasbarian, Esq.
                                                             Attorney for Plaintiff
19                                                           DUILIO PACHECO
20

21                                       DEMAND FOR JURY TRIAL
22             Plaintiff hereby respectfully demands a jury trial.
23
       Dated: January 9, 2020                         WEST COAST EMPLOYMENT LAWYERS,
24                                                    APLC              l
25
                                                      By:
26                                                           Melineh Kasbarian, Esq.
                                                             Attorney for Plaintiff
27                                                           DUILIO PACHECO

28


                                    COMPLAINT AND DEMAND FOR JURY TRIAL
                                                            15
